DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Syed Ahmed, Reg. No. 64,587 on 02/8/2021.
The application has been amended as follows: 
5.	A computing device comprising:
one or more processor circuits; and
one or more computer-readable storage devices having stored thereon instructions that, responsive to execution by the one or more processor circuits, cause the one or more processor circuits to:
receive, from an authentication system, a digitally signed statement comprising proof of a user gesture detected by a gesture system and indicating that the authentication system has knowledge of a private key of a public/private key pair, the proof indicating that the user gesture has been verified by the authentication system, the user gesture indicating presence of a user at the computing device; 
verify the digitally signed statement using a public key of [[a]] the public/private key pair ; and
based at least on the verification of the digitally signed statement, provide, to a requester, an authentication result of the user.
9. A method performed by a computing device, the method comprising:
receiving, by the computing device, from an authentication system, a digitally signed statement comprising proof of a user gesture detected by a gesture system, the proof indicating that the user gesture has been verified by the authentication system and indicating that the authentication system has knowledge of a private key of a public/private key pair, the user gesture indicating presence of a user at the computing device; 
[[a]] the public/private key pair ; and
based at least on the verification of the digitally signed statement, providing, by the computing device, to a requester, an authentication result of the.
13. An authentication system comprising:
a gesture verification system, executing on one or more processor circuits, configured to receive a user gesture, detected by a gesture system, indicating presence of a user at a computing device, and to verify the user gesture; and
a digital signature generator, executing on the one or more processor circuits, configured to 
use a private key of a public/private key pair to digitally sign a statement comprising proof of the user gesture that was detected by the gesture system, the proof indicating that the user gesture has been verified by the authentication system and indicating that the authentication system has knowledge of the private key, and
		provide to the computing device the digitally signed statement.
17. A method implemented by an authentication system executing on a first computing device, the method comprising:
receiving a user gesture, detected by a gesture system, indicating presence of a user at a second computing device; 
verifying the user gesture; 
using a private key of a public/private key pair to digitally sign a statement comprising proof of the user gesture that was detected at the gesture system, the proof indicating that the user gesture has been verified by the authentication system and indicating that the authentication system has knowledge of the private key; and
providing to the second computing device the statement.
----End Examiner’s Amendment----
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Status of the instant application:
Claim[s] 1 – 21 are pending in the instant application. 
Claim[s] 21 is newly added. 
Double Patenting
Regarding claim[s] 1, 5, 7 – 9, 11, 12, 17 are rejected over the non – statutory obvious type double patenting rejection and claim[s] 1, 2, 5, 9, 12, 15, 19 of US PAT # 9967244, applicant’s e-terminal disclaimer was filed and approved on 02/09/2021, therefore, the rejections are withdrawn. 
Regarding claim[s] 1 – 20 are rejected over the non – statutory obvious type double patenting rejection and claim[s] 1 – 20 of US PAT # 10268809, applicant’s e-terminal disclaimer was filed and approved on 02/09/2021, therefore, the rejections are withdrawn.
Claim Rejections - 35 USC § 103
Regarding claim[s] 5, 9, 13, 14, 16, 17 that were previously rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. [US PGPUB # 2006/0198517] in 
Regarding claim[s] 6, 8, 11, 12, 15, 18, 19 that were previously rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. [US PGPUB # 2006/0198517] in view of Wu et al. [US PGPUB # 2014/0143856] as applied to claim[s] 5 above, and further in view of Simske et al. [US PGPUB # 2011/0209214], the rejections are withdrawn.
Regarding claim[s] 7 that was previously rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. [US PGPUB # 2006/0198517] in view of Wu et al. [US PGPUB # 2014/0143856] as applied to claim[s] 5 above, and further in view of Murillo et al. [US PGPUB #2011/0173204], the rejection is withdrawn.
Regarding claim[s] 10, 20 that were previously rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. [US PGPUB # 2006/0198517] in view ofWu et al. [US PGPUB# 2014/0143856] as applied to claim[s] 9 above, and further in view of Matchett et al. [US PAT # 5229764], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 21 are allowed.
Examiner’s claim amendment herein for application number 16368619 is persuasive, therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts yielded at time of search for the claimed invention. The prior art’s do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Wentz et al. [US PGUB # 2019/0312734], who generally does teach a requesting device using verified evaluators includes an authenticating device. The authenticating device is designed and configured to receive at least a first digitally signed assertion from a requesting device, the at least a first digitally signed assertion linked to at least a verification datum, evaluate at least a second digitally signed assertion, signed by at least a cryptographic evaluator, conferring a credential to the requesting device, validate the credential, as a function of the at least a second digitally signed assertion, and authenticate the requesting device based on the credential.
While Wentz does disclose a first and second digitally signed assertion, and authenticating the requesting device based on the credential of the second digitally signed assertion, however, Wentz does not teach at least the claim limitation of: “………….receive, from an authentication system, a digitally signed statement comprising proof of a user gesture detected by a gesture system and indicating that the authentication system has knowledge of a private key of a public/private key pair, the proof indicating that the user gesture has been verified by the authentication system, the user gesture indicating presence of a user at the computing device; 
verify the digitally signed statement using a public key of the public/private key pair……….etc.” of claim 5. 
Livesay et al. [US PGPUB # 2017/0286768], who generally does teach requesting to verify an identity from an applicant device. The request includes an identification for an application to which access is desired. Then, the embodiments receive any combination of credit-based, clinical-based, and/or claims-based information corresponding to an applicant identified in the received request; send to the applicant device one or more queries related to the received combination according to one or more identity proofing requirements; receive, from the applicant device, one or more responses to the one or 
While Livesay does disclose verifying an identity of a device, by identity proofing and responses with authentication, however, Livesay does not teach at least the claim limitation of: “………….receive, from an authentication system, a digitally signed statement comprising proof of a user gesture detected by a gesture system and indicating that the authentication system has knowledge of a private key of a public/private key pair, the proof indicating that the user gesture has been verified by the authentication system, the user gesture indicating presence of a user at the computing device; 
verify the digitally signed statement using a public key of the public/private key pair……….etc.” of claim 5.
Chow et al. [US PGPUB # 2008/0307513], who generally does teach a certificate registry system is configured to issue authentication certificates to each one of a plurality of information providers and to maintain a root certificate corresponding to all of the authentication certificates. Each one of the authentication certificates links respective authentication information thereof to identification information of a corresponding one of the information providers. Each one of the authentication certificates includes a respective Instant Messaging (IM) screen name information of the information provider. The authentication certificates of the certificate registry are associated in a manner at least partially dependent upon at least one of a particular type of information that the information providers provide, a particular organization that 
While Chow does teach a certificate registry system is configured to issue authentication certificates to each one of a plurality of information providers and to maintain a root certificate corresponding to all of the authentication certificates, where are then verified, however, Chow does not teach at least the claim limitation of: “………….receive, from an authentication system, a digitally signed statement comprising proof of a user gesture detected by a gesture system and indicating that the authentication system has knowledge of a private key of a public/private key pair, the proof indicating that the user gesture has been verified by the authentication system, the user gesture indicating presence of a user at the computing device; 
verify the digitally signed statement using a public key of the public/private key pair……….etc.” of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434